DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 03/08/2021 has been entered. Claim 5 and 20 have been canceled. Claims 1 and 6 have been amended. Claims 1-4, and 6-19 are pending.
Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: 20170186773 teaches a touch drive circuit arranged on the array substrate, the touch drive circuit includes a plurality of shift register units mutually cascaded and further includes a plurality of output control units; an output terminal of the shift register unit at each stage is connected to one touch drive electrode through one output control unit, and each touch drive electrode includes one or more common electrodes; and each of the output control units receives a touch enable signal, a common voltage signal, a touch scanning signal and an output signal of the shift register unit connected with the output control unit, and under the control of the touch enable signal and the output signal, outputs the touch scanning signal to the touch drive electrode connected with the output control unit in a first time period, and the first time period is scanning time allocated to the touch drive electrode in one frame of time. 20180357974 teaches a shift register includes: an input unit, configured to provide an input signal to a first node; a pull-up unit, configured to provide a voltage of a first supply voltage terminal to an output terminal; a pull-up control unit, configured to provide the voltage of the first supply voltage terminal or a voltage of a second supply voltage terminal to a second node; a pull-down unit, configured to provide a third clock signal from a third clock signal terminal to the output terminal; a pull-down control unit, configured to provide the voltage of the first supply voltage terminal to the first node; a first noise reduction unit, configured to reduce electrical leakage of the input unit to the first node; and a second noise reduction unit, configured to reduce electrical leakage of the pull-down control unit to the first node. 
Prior arts fail to disclose or suggest a shift register, comprising: a first input unit, a second input unit, a pull-up control unit, a pull-down control unit, an output control unit, an output reset unit, a first control signal input terminal, a second control signal input terminal, a third control signal input terminal, a fourth control signal input terminal, a forward-scan input signal terminal, a reverse-scan input signal terminal, a first power supply terminal, a second power supply terminal, a third power supply terminal and a signal output terminal, wherein the pull-up control unit comprises a third transistor and a fourth transistor, a control electrode of the third transistor is coupled to the first node, a first electrode of the third transistor is coupled to the fourth control signal input terminal, and a second electrode of the third transistor is coupled to the second node: and a control electrode of the fourth transistor is coupled to the fourth control signal input terminal, a first electrode of the fourth transistor is coupled to the first power supply terminal, and a second electrode of the fourth transistor is coupled to the second node.
Claim 1, prior arts fail to disclose or suggest a shift register, comprising: a first input unit, a second input unit, a pull-up control unit, a pull-down control unit, an output control unit, an output reset unit, a first control signal input terminal, a second control signal input terminal, a third control signal input terminal, a fourth control signal input terminal, a forward-scan input signal terminal, a reverse-scan input signal terminal, a first power supply terminal, a second power supply terminal, a third power supply terminal and a signal output terminal, wherein the first input unit, the second input unit, the pull-up control unit, the pull-down control unit and the output control unit are coupled to a first node, and the pull-up control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/30/2021